Exhibit 10.1

 

EXCLUSIVE TECHNICAL CONSULTANCY AND SERVICES AGREEMENT

 

This Exclusive Technical Consultancy and Services Agreement (this”Agreement”) is
made and entered into by the Parties below on August 1, 2017 in Beijing,
People’s Republic of China (“China”):

 

Party A: Beijing Jiucheng Information Consulting Company

 

Party B: Beijing Jiucheng Asset Management Company

 

WHEREAS:

 

1.Party A is a wholly foreign owned enterprise with limited liability duly
incorporated and validly existing under the laws of the People’s Republic of
China (“China” or “PRC”);

 

2.Party B is a fully domestically funded enterprise with limited liability duly
incorporated and validly existing under the laws of China;

 

3.Party A hereby agrees to provide technical consulting and related services to
Party B, and Party B agrees to accept such consulting and related services.

 

Party A and Party B are hereinafter each referred to as a “Party” and,
collectively, the “Parties”.

 

NOW, THEREFORE, both Parties hereof through negotiations on the principle of
equality agree as follows:

 

1. Technical Consulting and Related Services

 

1.1.During the term of this Agreement, Party A, as a provider of technical
consulting and related services, hereby agrees to provide Party B with the
technical consulting and related services specified in Schedule I under the
terms and conditions contained herein.

 

1.2.Party B hereby agrees to accept such technical consulting and related
services provided by Party A. Party B further agrees that it shall not, without
the prior written consent of Party A, accept the aforesaid technical consulting
and related services provided by any third party not a Party hereof during the
term of this Agreement.

 



 1 

 



 

1.3.Party B shall procure that its Directors shall prepare within 30 days before
the end of each financial period a Business Plan setting out the basis on which
the business of Party B shall be conducted for the next financial period, such
Business Plan to be subject to the prior written consent of Party A before it is
adopted by the Directors of Party B and Party B shall procure that its Directors
shall cooperate with Party A and use all reasonable efforts to conform to the
Business Plan to the requirements of Party A with a view to adopting it as soon
as possible following its preparation. The Business Plan for the current
financial period has been prepared and consented to by Party A.

 

2. Exclusive Rights

 

2.1Any and all the rights, ownership interests and intellectual property rights
including but not limited to copyrights, patents, technical know-how and trade
secrets, no matter whether developed by Party A, or developed by Party B based
on Party A’s intellectual property rights or services provided by Party A, shall
be the exclusive property of Party A.

 

3. Fee for Technical Consulting and Related Services

 

3.1Party B hereby agrees to calculate and pay the fees for the technical
consulting and related services arising hereunder (the ‘Fee’) pursuant to the
method specified in Schedule II.

 

4. Guaranty for the Performance of this Agreement

 

4.1In order to guarantee Party B’s payment to Party A of the Consulting and
Services Fee, Jiuyuan Investment Company and Meng Xiangbin, as shareholders of
Party B, agree to pledge their equity interests in Party B to Party A and to
sign a separate Equity Pledge Agreement with Party A.

 

5. Effectiveness and Term

 

5.1This Agreement shall come into force upon its execution on the date first
written above.

 

5.2This Agreement shall remain valid for ten (10) years.

 

5.3Party B hereby agrees that the term of this agreement shall be extended
automatically for another ten (10) years unless Party A sends to Party B a
written notice terminating this Agreement within six (6) months prior to the
expiry date of this Agreement.

 

6. Termination

 

6.1This Agreement shall terminate on the expiry date unless it is terminated in
advance in accordance with Article 6.2 hereunder.

 

6.2During the term hereof, Party B may not terminate this Agreement prior to its
expiry date unless any act of Party A constitutes a gross negligence, a
violation of law, bankruptcy or a material breach of this Agreement. Party A,
however, is entitled to terminate this Agreement at any time provided that it
notifies Party B in writing thirty 30 days in advance.

 



 2 

 



 

7. Representations and Warranties

 

7.1Party A hereby represents and warrants as follows:

 

7.1.1Party A is a company duly registered and validly existing under the PRC
law.

 

7.1.2Party A has taken the necessary corporate actions and any other necessary
steps to acquire the authorization to execute and perform this Agreement.

 

7.1.3The execution and performance of this Agreement or observance of the terms
and provisions hereof by Party A shall not:

 

a).violate any law, regulation, rule, court order, judgment, finding, ban or
mandate of government; or

 

b).be in conflict with or contradict any term, provision, condition or
prescription under any agreement, contract or document of Party A, restrict
Party A’s actions, or result in a breach of the aforesaid terms, provisions,
conditions or prescriptions.

 

7.1.4This Agreement, upon its execution, shall be legal, valid and binding upon
Party A and shall be enforceable in accordance with the terms and conditions
herein.

 

7.2Party B hereby represents and warrants as follows:

 

7.2.1Party B is a company duly registered and validly existing under the PRC law
and is authorized to engage in the business described in Recital 2 above.

 

7.2.2Party B has taken the necessary corporate actions and any other necessary
steps to acquire the authorization to execute and perform this Agreement.

 

7.2.3The execution and performance of this Agreement and the observance of the
terms and provisions hereunder by Party B shall not:

 

a).violate any law, regulation, rule, court order, judgment, finding, ban or
mandate of government; or

 

b).be in conflict with or contradiction to any term, provision, condition or
prescription under any agreement, contract or document of Party B or restrict
Party B’s actions, or result in a breach of the foregoing terms, provisions,
conditions or prescriptions.

 

7.2.4This Agreement, upon its execution, shall be legal, valid and binding upon
Party B and shall be enforceable in accordance with the terms and conditions
herein.

 



 3 

 



 

7.2.5Party B agrees that it will not engage in any activity or do anything that
could adversely affect the revenues, profits, assets, business, personnel,
rights, liabilities or operations of Party B or result in a material reduction
or disposal of any of its assets and in particular but without limitation the
board of directors of Party B shall not take any decision or make any proposal
or take any action, and Party B shall not take any action, in relation to any of
the matters set out in Schedule III without the prior written consent of Party
A.

 

8. Taxation

 

8.1All taxes arising out of a Party’s performance of this Agreement shall be
borne by such Party.

 

9. Confidentiality

 

9.1Each Party hereby agrees that it shall make every endeavor and take all
reasonable measures to keep confidential the other Party’s confidential
materials and information (“Confidential Information”) known or acquired by such
Party due to the entry into and performance of this Agreement. Without prior
written consent of the owner of the aforesaid Confidential Information, the
other Party shall not divulge, grant or transfer to any third party such
Confidential Information except that Party A or its parent or associated company
shall be entitled to divulge Confidential Information about Party B and its
business pursuant to the rules and requirements of a recognized stock exchange.
Upon the termination of this Agreement, such Party shall return to the owner of
such Confidential Information upon its request, or destroy any documents,
materials, software or other sources carrying such Confidential Information,
delete any such Confidential Information from any memory device and shall cease
using such Confidential Information.

 

9.2Both Parties hereby agree that this article shall remain valid no matter
whether this Agreement is amended, canceled or terminated.

 

10. Indemnification

 

10.1Each Party shall indemnify the other Party for, and hold the other Party
harmless against any loss, damage, obligation or expense resulting from any
litigation, claim or other request to the other Party which occurs or arises out
of the other Party’s performance of its obligations under this Agreement and any
of its business contracts.

 

11. Governing Laws and Dispute Resolution

 

11.1The PRC law shall govern the execution, validity, interpretation, amendment,
termination and resolution of disputes arising out of this Agreement. The PRC
law referred to herein does not include the laws of Taiwan, the Hong Kong
Special Administration Region or the Macau Special Administration Region.

 



 4 

 



 

11.2Any dispute arising from or related to this Agreement shall be settled first
through friendly negotiations. If such dispute cannot be settled within thirty
(30) days after the start of negotiations, it shall be submitted to the South
China International Economic and Trade Arbitration Commission for arbitration
and be arbitrated in Beijing, China in accordance with its arbitration rules
when such arbitration application was submitted. The arbitral award shall be
final and binding upon all Parties. Unless otherwise decided by the arbitration
commission, arbitration fees and other expenses in relation to such arbitration
shall be borne by the losing Party.

 

12. Force Majeure

 

12.1“Force majeure” means any unforeseeable circumstance, which is beyond the
control of a Party, or any unavoidable event, even if foreseeable, as a result
of which such Party is unable to perform its obligations, in whole or in part,
under this Agreement. Such circumstances include, but are not limited to, any
strike, factory closure, explosion, maritime peril, natural disaster, act by a
public enemy, fire, flood, accident, war, riot, insurgence or any other similar
event.

 

12.2Should the affected Party be prevented from performing its obligations
hereunder due to any force majeure event, the aforesaid obligations shall be
suspended during the continuation of such force majeure event, and the time for
performing such obligations shall be extended automatically until the force
majeure event ends. The affected Party shall not be liable for its
non-performance during the force majeure event.

 

12.3Any Party encountering a force majeure event shall forthwith notify the
other Party in writing and supply proper evidence of the inception of the force
majeure event and its continuing period. Such Party shall make every reasonable
endeavor to mitigate the damages of such event of force majeure.

 

12.4If a force majeure event occurs, the Parties shall forthwith negotiate a
fair solution, and shall make any and all reasonable efforts to minimize the
effects of any event of force majeure.

 

12.5If the force majeure event lasts over ninety 90 days and the Parties do not
reach any agreement on a just solution, any of the Parties shall be entitled to
terminate this Agreement. In case of termination of this Agreement pursuant to
the aforesaid provision, none of the Parties shall have any rights or
obligations subsequent thereto, but the rights and obligations of each Party
arising hereunder before such termination shall not be affected.

  



 5 

 



 

13. Miscellaneous Terms

 

13.1Notice

 

Any notice or other communication sent by any Party shall be written in Chinese,
and sent by mail or facsimile transmission to the addresses of the other Parties
set forth below or to other designated addresses previously notified by any such
other Party. If any Party changes its address, it shall notify the other Parties
of such change in a timely and effective manner. The dates on which such notices
deemed to have been effectively given shall be determined as follows:

 

13.1.1Notices given by personal delivery shall be deemed effectively given on
the date of personal delivery;

 

13.1.2Notices sent by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark);

 

13.1.3Notices sent by a courier recognized by the Parties shall be deemed
effectively given on the third (3rd) day after they were sent to such courier
service agency; and

 

13.1.4Notices sent by facsimile transmission shall be deemed effectively given
on the first business day following the date of transmission, as indicated on
the document.

  

Party A: Beijing Jiucheng Information Consulting Company

 

Address: Room 401-2, Building No.1, Section 1, No.188 the South 4th Ring West
Road, Fengtai District, Beijing, China

 

Email: lqlstxz@163.com

 

Tel: +86 18811139608

 

Party B: Beijing Jiucheng Asset Management Company

 

Address: Room 1001, Unit 1, 9 F, No.2 Block, No.82 East 4th Ring Road, Chaoyang
District, Beijing ,China

 

Email: mengxiangbin@jiuyuancorp.com

 

Tel: +86 18501079999



 

13.2Non-implied Waiver

 

The failure of one Party to exercise its rights to investigate the breach of the
other Party under a special circumstance shall not be deemed as a waiver of such
rights in other similar cases.

 

13.3Severability

 

If any provision or portion of this Agreement is determined to be invalid,
illegal, or unenforceable, or in conflict with public interests under any
applicable PRC laws, the validity, legality and enforceability of the remaining
provisions hereunder shall not in any way be affected or impaired. Both Parties
shall negotiate sincerely to reach an agreement to replace the invalid provision
with a provision satisfactory to both Parties.

 



 6 

 



 

13.4Non-transfer

 

Without the prior written consent of the other Party, one Party may not transfer
this Agreement or any right or obligation hereunder.

 

13.5Counterparts

 

This Agreement is made in English in 4 originals. This Agreement and any
amendment hereto may be executed in counterparts. Either Party may sign one copy
and send such copy by facsimile transmission to the other Party, but shall
forthwith send the original one. All signed documents shall constitute one
agreement, which shall come into force after both Parties sign one or more
documents and send them to the other Party hereof (unless otherwise provided in
the original of such documents).

 

13.6Amendment

 

This Agreement can be amended only upon execution of a written document by both
Parties.

 

Party A: Beijing Jiucheng Information Consulting Company

 

Legal Representative:

 

Company Seal:

 

Date:



 

Party B: Beijing Jiucheng Asset Management Company

 

Legal Representative:

 

Company Seal:

 

Date:

 

 7 

 



 

Schedule I: The Content list of Technical Consulting and Services

 

1.To provide series of services to maintain the server and manage the network
platform;

 

2.To develop and update the Internet applications of the server, and its
application to www.9caitong.com and other websites owned or operated by Party B;

 

3.To develop and update the application software of the Internet users;

 

4.To provide technical services of electronic commerce, including but not
limited to the design and maintenance of the electronic commerce platform;

 

5.To provide technical services of advertising design plan, software design,
website programming etc, and administrative and consulting advices to Party B in
connection with the advertising operation of Party B;

 

6.To provide the training of technology and technicians;

 

7.To support Party B’s needs for personnel, including but not limited to the
secondment of Party A’s personnel to Party B (but Party B shall bear the cost
and expenses of the personnel);

 

8.Other services recognized by both parties.

 



 8 

 



 

Schedule II: Mode of Calculation and Payment of the Consulting and Services Fees

 

1.1The Parties agree that the Fee will be an amount equal to 90% of Party B’s
profits before tax for the period the Services were provided by Party A or such
proportion of Party B’s profit before tax as is the same as the proportion of
the period during which such Services are provided. For avoidance of any doubt,
if Party B makes a loss, no amount shall be paid or refunded to Party B by Party
A.

 

1.2Unless otherwise agreed by the Parties, the Fee will be calculated and paid
by Party B quarterly in arrears within one month of the end of each financial
quarter of Party B (which at the date of this agreement end on each of [31
March, 30 June, 30 September and 31 December] respectively) in respect of the
Services provided during that quarter. For the purposes of calculating the Fee,
the profit before tax of Party B for the relevant quarter shall be as stated in
Party B’s management accounts, which shall be prepared using the same accounting
principles and practices as are used to prepare Party B’s audited accounts. The
amount of the Fee payable shall be transferred to the bank account notified by
Party A to Party B from time to time. Party A shall confirm the amount of the
Fee due by issuing an invoice to Party B at the time of payment.

 

1.3At the time when the audited accounts of Party B are prepared and audited by
the auditors of Party B, the amount of the Fee for the period covered by such
audited accounts shall be re-calculated (based on the profits before tax of
Party B as disclosed by such accounts) and certified by the auditors. If the Fee
so certified exceeds the aggregate amounts of the Fee paid quarterly in respect
of that period then the amount of the quarterly Fee next payable following such
certification shall be increased by the amount of such excess (or reduced by the
amount by which such Fee payments exceed the certified Fee) provided that:

 

1.3.1If the amount of such quarterly Fee next payable is less than the amount of
the required reduction, then it shall be reduced to zero and the balance of the
reduction shall be applied to reduce the next quarterly Fee payment(s) until
such reduction is netted off in full, provided that no Quarterly Fee payment
shall be less than zero and no payment or repayment shall be made by Party A to
Party B; and

 

1.3.2If at any time in respect of any period Party B makes a loss such loss
shall be deemed to be a nil profit for the purposes of any calculation.

 

1.4Party B shall allow the representative(s) of Party A full access on request
to the accounting and other records and premises of Party B for the purposes of
confirming the amount of the Fee payable from time to time and compliance with
the other provisions of this Agreement.

 



 9 

 



 

1.5Taxes and expenses arising out of the execution and implementation of this
Agreement shall be borne by the Parties, which incur them respectively.

 

1.6The Fee shall paid by Party B to Party A free of any withholding in relation
to taxes or otherwise.



 

Schedule III

 

1.Varying in any respect or replacing the Articles of Association or other
constitutional documents of Party B or the rights attaching to any of the equity
interests or registered capital in Party B.

 

2.Permitting the registration (upon subscription or transfer) of any person as a
holder of equity interests or registered capital of Party B.

 

3.Increasing the amount of Party B’s issued equity interests or registered
capital, granting any option or other interest (in the form of convertible
securities or in any other form) over or in its equity interests or registered
capital, redeeming or purchasing any of its own equity interests or registered
capital or effecting any other reorganisation of its equity interests or
registered capital or entering into any agreement to do any of such thing.

 

4.Issuing any loan capital in Party B or entering into any commitment with any
person with respect to the issue of any loan capital.

 

5.Borrowing any money other than from its bankers in the ordinary and usual
course of business.

 

6.Applying for the listing or trading of any shares or debt securities on any
stock exchange or market.

 

7.Passing any resolution or taking any other step for its winding up,
dissolution or bankrupt.

 

8.Altering the name of Party B or its registered office.

 

9.Adopting or amending the Business Plan in respect of each financial period or
materially deviating from such Business Plan, including without variation
exceeding the amount provided for capital expenditure.

 

10.Changing the nature of Party B’s business or commencing any new business by
Party B which is not ancillary to the business it carries on at the date of this
Agreement or providing services to a third party in whole or in part similar to
the Services.

 



 10 

 



 

11.Forming any subsidiary or acquiring shares, equity interests, registered
capital or loan capital in any other company or participating in any partnership
or joint venture (incorporated or not) or profit sharing agreement.

 

12.Amalgamating or merging with any other company or business undertaking.

 

13.Making any acquisition, disposal, transfer or assignment by Party B of any
asset(s) with a value of RMB 100,000 or more per item or an aggregate value of
RMB 200,000 or more in any month.

 

14.Creating or granting any mortgage, charge or other encumbrance over the whole
or any part of Party B’s business, or the undertaking or assets of Party B or
over any equity interests or registered capital in Party B or agreeing to do so.

 

15.Making any loan (otherwise than by way of deposit with a bank or other
institution the normal business of which includes the acceptance of deposits or
in the ordinary course of business) or granting any credit (other than in the
normal course of trading) or giving any guarantee or bond (other than in the
normal course of trading) or indemnity.

 

16.Altering any financial facilities from or any mandate given to Party B’s
bankers relating to any matter concerning the operation of Party B’s bank
accounts.

 

17.Entering into any arrangement, contract or transaction or making any payment
(a) with or to its shareholders or directors or in which they have an interest
or (b) which is outside the normal course of its business or otherwise than on
arm’s length terms; or otherwise doing any act or thing outside the ordinary
course of business.

 

18.Giving notice of termination of this Agreement or varying or amending it
terms.

 

19.Giving notice of termination of any arrangements, contracts or transactions
which are material in the nature of Party B’s business, or materially varying
any other such arrangements, contracts or transactions, in each such case
outside the ordinary course of business of Party B, or otherwise disposing of or
ceasing to carry on all or any part of Party B’s business or materially reducing
the level of Party B’s business or proposing to do any of such things.

 

20.Adopting or materially amending any standard terms of business (including a
material change in prices) on which Party B is prepared to provide goods or
services to third parties.

 

21.Granting any rights (by licence or otherwise) in or over any intellectual
property owned or used by Party B.

 



 11 

 



 

22.Factoring or assigning any of the book debts of Party B.

 

23.Changing the auditors of Party B or its financial year end.

 

24.Making or permitting to be made any change in the accounting or reporting
policies, practices and principles adopted by Party B in the preparation of its
audited and management accounts.

 

25.Declaring or paying any dividend or making any other distribution (by way of
capitalisation, repayment or in any other manner) out of Party B’s distributable
profits or any of its reserves.

 

26.Permitting or putting into effect the appointment of any person as a director
or officer of Party B or the removal or dismissal of any director or officer of
Party B or allowing the directors of Party B to delegate any of their powers to
a committee.

 

27.Establishing or amending any profit-sharing, share option, bonus or other
incentive scheme of any nature for directors or employees.

 

28.Establishing or amending any pension, retirement, death or disability or life
assurance scheme or granting any pension or other such rights or benefits to any
director, officer, employee, former director, officer or employee, or any
shareholder or any member of any such person’s family.

 

29.Dismissing any employee in circumstances in which Party B incurs or agrees to
bear redundancy or other costs in excess of RMB50,000 in total in an individual
case or in aggregate in any calendar month.

 

30.Agreeing to remunerate (by payment of fees, the provision of benefits-in-kind
or otherwise) any officer (other than a director) of or consultant to Party B at
a rate in excess of RMB100,000 per annum or increasing the remuneration of any
such person to a rate in excess of RMB100,000 per annum.

 

31.Entering into or varying any contract of employment with any director or
employee with a contractual notice period of more than 6 months or providing for
the payment of remuneration (including pension and other benefits) in excess of
a rate of RMB100,000 per annum or increasing the remuneration of any staff
(including pension and other benefits) to a rate in excess of RMB100,000 per
annum.

 

32.Instituting, settling or compromising any legal proceedings (other than debt
recovery proceedings in the ordinary course of business) instituted or
threatened against Party B or submitting to arbitration or alternative dispute
resolution any dispute involving Party B.

 

33.Making any agreement with any revenue or tax authorities or making any claim,
disclaimer, election or consent for tax purposes in relation to Party B or its
business.

 

34.Taking or disposing of or agreeing to take or dispose of any interest in any
land or real property.

 

 

12



 

